Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-8, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being anticipated by NPL: 3GPP TSG RAN WG2 Meeting #99bis R2-1710592 Prague, Czech Republic, 9-13 October 2017 - Source: intel Corporation Title: Overall impact in RAN2 for BWP (IDS filed on 10/03/19 by Applicant on parent case: 16/277416) - hereinafter as Intel further in view of Park US 20180368205

5. A method for a gNB Distributed Unit (gNB-DU) hosting a Physical (PHY) layer and a Medium Access Control (MAC) layer, the method comprising:
communicating with a User Equipment (UE) (:); and
sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU) hosting a Radio Resource Control (RRC) layer, the message including first information indicating one or more bandwidth parts to be configured for the UE and second information indicating at least one bandwidth part to be activated for the UE (Intel: pg. 2, section 2.2 – “Configuration and operation of BWP” in general, there are multiple BWP can be configured per serving cell; one default BWP (can be initial BWP} and multiple BWPs that potentially is activated later).
However, Intel merely teaches sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU)
Park further teaches sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU) hosting a Radio Resource Control (RRC) layer (Park: figs. 15-24 [0030] - a distributed radio access network entity may be connected to a central radio access network entity. The two entities may be connected via an F1 interface) in order to configure an RRC message for UE.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Intel’s invention in order to configure an RRC message for UE, as taught by Park.

6. The method according to claim 5, further comprising generating the first information indicating the one or more bandwidth parts to be configured for the UE and the second information indicating the at least one of the one or more bandwidth parts to be activated for the UE (Intel: pg. 2, section 2.2)

7. The method according to claim 6, wherein the generating of the first information and second information are generated in response to an active bandwidth part of the UE being changed from another bandwidth part to the at least one of the one or more bandwidth parts to be activated for the UE (Intel: pg. 2, section 2.2).

8. The method according to claim 5, wherein the one or more bandwidth parts include a first bandwidth part and a second bandwidth part, the first bandwidth part being activated for the UE, and the method further comprises: transmitting Downlink Control Information (DCI) on a Physical Downlink Control Channel (PDCCH) to the UE for switching an active bandwidth part of the UE from the first bandwidth part to the second bandwidth part  (Intel: pg. 2, section 2.2)

17. The method according to claim 6, wherein the first information and second information are generated in response to receiving a second message from the gNB-CU (Park: fig. 15-24 [0277, 0286]).

Regarding claims 11-14, 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 5-8, 17, where the difference used is a “device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415